      Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 1 of 20 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TANGLE INC.,                                  )
                                              )
       Plaintiff,                             )
                                              )
    v.                                        )                                Case No.:
                                              )
 THE INDIVIDUALS, CORPORATIONS, LIMITED )
 LIABILITY COMPANIES, PARTNERSHIPS, AND )
 UNINCORPORATED ASSOCIATIONS                  )
 IDENTIFIED ON SCHEDULE A HERETO,             )
                                              )
       Defendants.                            )
                                              )
                                              )
                                              )
______________________________________________)

                                          COMPLAINT

       Plaintiff TANGLE Inc. hereby alleges as follows against the individuals, corporations,

limited liability companies, partnerships, and unincorporated associations and foreign entities

identified on Schedule A attached hereto (collectively, “Defendants”):

                                       INTRODUCTION

       1.      This action has been filed by Plaintiff to combat online counterfeiters who trade

upon Plaintiff’s reputation and goodwill by selling and/or offering for sale products in

connection with both Plaintiff’s TANGLE trademark, which is covered by U.S. Trademark

Registration No. 1779055; and copyrights, which are covered by U.S. Copyright Office

Registrations No. VA 120-368, VA 1-232-933, VA 1-271-045, VAu 35-392, VAu 35-391, VAu

35-390, VAu 35-389, VAu 35-388, VAu 35-387 (collectively, the “TANGLE Copyright

Registrations”). The registrations are valid, subsisting, and in full force and effect. True and

correct copies of the federal trademark registration certificates for the TANGLE Trademark is




                                                  1
      Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 2 of 20 PageID #:2




attached hereto as Exhibit 1. True and correct copies of the federal copyright registration

certificates for the TANGLE Copyright Registrations are attached hereto as Exhibit 2.

        2.      The Defendants create numerous fully interactive commercial internet stores

operating under the Defendant Domain Names and/or the Online Marketplace Accounts identified

in Schedule A attached hereto (collectively, the “Defendant Internet Stores”). The Defendants

design the Defendant Internet Stores to appear to be selling genuine Plaintiff products, while

selling inferior imitations of Plaintiff’s products. The Defendant Internet Stores share unique

identifiers, such as design elements and similarities of the counterfeit products offered for sale,

establishing a logical relationship between them and suggesting that Defendants’ illegal operations

arise out of the same transaction, occurrence, or series of transactions or occurrences. Defendants

attempt to avoid liability by going to great lengths to conceal both their identities and the full scope

and interworking of their illegal counterfeiting operation. Plaintiff is forced to file this action to

combat Defendants’ counterfeiting of Plaintiff’s registered trademark and copyrights, as well as to

protect unknowing consumers from purchasing unauthorized TANGLE products over the Internet.

Plaintiff has been and continues to be irreparably damaged through consumer confusion, dilution,

and tarnishment of its valuable trademark and copyrights as a result of Defendants’ actions and

seek injunctive and monetary relief.

        3.      This Court has personal jurisdiction over each Defendant, in that each Defendant
conducts significant business in Illinois and in this Judicial District, and the acts and events

giving rise to this lawsuit of which each Defendant stands accused were undertaken in Illinois

and in this Judicial District. In addition, each Defendant has offered to sell and ship infringing

products into this Judicial District.

                                  JURISDICTION AND VENUE

        4.      This Court has original subject matter jurisdiction over the trademark

infringement and false designation of origin claims in this action pursuant to the provisions of

the Lanham Act, 15 U.S.C. § 1051 et seq., 28 U.S.C. § 1338(a)–(b), and 28 U.S.C. § 1331. This
Court has original subject matter jurisdiction over the copyright claim pursuant to the Copyright

                                                    2
        Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 3 of 20 PageID #:3




Laws of the United States, 17 U.S.C. § 101 et seq., 28 U.S.C. § 1338(a)–(b), and 28 U.S.C. §

1331.

         5.     This Court has jurisdiction over the unfair deceptive trade practices claim in this

action that arise under the laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a) because

the state law claims are so related to the federal claims that they form part of the same case or

controversy and derive from a common nucleus of operative facts.

         6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants, because each of the Defendants directly

targets consumers in the United States, including Illinois, through at least Defendant Internet

Stores. Specifically, Defendants are reaching out to do business with Illinois residents by

operating one or more commercial, interactive Internet Stores through which Illinois residents

can purchase products bearing counterfeit versions of Plaintiff’s trademark. Each of the

Defendants has targeted sales from Illinois residents by operating online stores that offer

shipping to the United States, including Illinois, accept payment in U.S. dollars, and, on

information and belief, has sold products bearing counterfeit versions of Plaintiff’s federally

registered trademark to residents of Illinois. Each of the Defendants is committing tortious acts

in Illinois, is engaging in interstate commerce, and has wrongfully caused Plaintiff substantial

injury in the State of Illinois. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(2)
and 1400(a) because Defendants have committed acts of copyright infringement in this judicial

district, do substantial business in the judicial district, have registered agents in this judicial

district, and reside or may be found in this district.

                                         THE PLAINTIFFS

         7.     Plaintiff is a corporation incorporated under the laws of California and is the

registered owner of both the TANGLE Trademark referred to above and with its federal

registration attached as Exhibit 1 and the TANGLE Copyright Registrations referred to above

and with its federal registrations attached as Exhibit 2.



                                                    3
      Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 4 of 20 PageID #:4




       8.      Plaintiff is a leading toy manufacturer and distributor, and has earned an

international reputation for quality, reliability and value. Plaintiff is credited for many

breakthroughs that have occurred in the toy industry, including its TANGLE product. Plaintiff is

the official source of TANGLE products in the United States, which include the following:




                                                   4
      Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 5 of 20 PageID #:5




       9.      Since at least 1993, the TANGLE Trademark is and has been the subject of

substantial and continuous marketing and promotion by Plaintiff. Plaintiff has and continues to

widely market and promote the TANGLE Trademark in the industry and to consumers.



                                                5
      Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 6 of 20 PageID #:6




Plaintiff’s promotional efforts include — by way of example but not limitation — substantial

print media, the TANGLE Products’ website and social media sites, and point of sale materials.

       10.     The TANGLE Trademark is distinctive and identifies the merchandise as goods

from Plaintiff. The registration for the TANGLE Trademark constitutes prima facie evidence of

its validity and of Plaintiff’s exclusive right to use that trademark pursuant to 15 U.S.C. §

1057(b).

       11.     The TANGLE Trademark qualifies as a famous mark, as that term is used in 15

U.S.C. §1125 (c)(1), and has been continuously used and never abandoned.

       12.     Plaintiff has expended substantial time, money, and other resources in developing,

advertising and otherwise promoting the TANGLE Trademark. As a result, products bearing the

TANGLE Trademark are widely recognized and exclusively associated by consumers, the

public, and the trade as being products sourced from Plaintiff.

       13.     Plaintiff also owns all exclusive rights, including without limitation the rights to

reproduce the copyrighted works in copies, to prepare derivative works based upon the

copyrighted works, and to distribute copies of the copyrighted works to the public by sale or

other transfer of ownership, or by rental, lease, or lending, in various copyrights for the

TANGLE Products, including without limitation copyrights covered by the TANGLE Copyright

Registrations. Exemplary images from one of the TANGLE Copyright Registrations are as
follows:




                                                  6
      Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 7 of 20 PageID #:7




                                          THE DEFENDANTS

        14.     Defendants are individuals and business entities who, upon information and

belief, reside mainly in the People’s Republic of China or other foreign jurisdictions. Defendants

conduct business throughout the United States, including within Illinois and in this Judicial

District, through the operation of the fully interactive commercial websites and online

marketplaces operating under the Defendant Internet Stores. Each Defendant targets the United

States, including Illinois, and has offered to sell and, on information and belief, has sold and

continues to sell counterfeit TANGLE products to consumers within the United States, including

Illinois and in this Judicial District.

                         THE DEFENDANTS’ UNLAWFUL CONDUCT

        15.     The success of the TANGLE brand has resulted in its counterfeiting. Plaintiff has

identified numerous domain names linked to fully interactive websites and marketplace listings

on platforms such as Amazon and eBay, including the Defendant Internet Stores, which were

offering for sale, selling, and importing counterfeit TANGLE products to consumers in this

Judicial District and throughout the United States. Defendants have persisted in creating the

Defendant Internet Stores. Internet websites like the Defendant Internet Stores are estimated to
receive tens of millions of visits per year and to generate over $135 billion in annual online sales.



                                                  7
      Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 8 of 20 PageID #:8




According to an intellectual property rights seizures statistics report issued by the United States

Department of Homeland Security, the manufacturer’s suggested retail price (“MSRP”) of goods

seized by the U.S. government in fiscal year 2017 was over $1.2 billion. Internet websites like

the Defendant Internet Stores are also estimated to contribute to tens of thousands of lost jobs for

legitimate businesses and broader economic damages such as lost tax revenue every year.

       16.     On personal knowledge and belief, Defendants facilitate sales by designing the

Defendant Internet Stores so that they appear to unknowing consumers to be authorized online

retailers, outlet stores, or wholesalers selling genuine TANGLE Products. Many of the

Defendant Internet Stores look sophisticated and accept payment in U.S. dollars via credit cards,

Western Union, and PayPal. Defendant Internet Stores often include images and design elements

that make it very difficult for consumers to distinguish such counterfeit sites from an authorized

website. Defendants further perpetuate the illusion of legitimacy by offering “live 24/7”

customer service and using indicia of authenticity and security that consumers have come to

associate with authorized retailers, including the McAfee® Security, VeriSign®, Visa®,

MasterCard®, and PayPal® logos.

       17.     Plaintiff has not licensed or authorized Defendants to use the TANGLE

Trademark or TANGLE Copyright Registrations, and none of the Defendants are authorized

retailers of genuine TANGLE Products.
       18.     On personal knowledge and belief, Defendants also deceive unknowing

consumers by using the TANGLE Trademark without authorization within the content, text,

and/or meta tags of their websites to attract various search engines crawling the Internet looking

for websites relevant to consumer searches for TANGLE Products. Additionally, upon

information and belief, Defendants use other unauthorized search engine optimization (“SEO”)

tactics and social media spamming so that the Defendant Internet Stores listings show up at or

near the top of relevant search results and misdirect consumers searching for genuine TANGLE

Products. Further, Defendants utilize similar illegitimate SEO tactics to propel new domain
names to the top of search results after others are shut down. As such, Plaintiff also seeks to

                                                 8
      Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 9 of 20 PageID #:9




disable Defendant Domain Names owned by Defendants that are the means by which the

Defendants could continue to sell counterfeit TANGLE Products into this District.

       19.     On personal knowledge and belief, Defendants also deceive unknowing

consumers by using the TANGLE Copyright Registrations without authorization within the

product descriptions of their Defendant Internet Stores to attract customers.

       20.     On information and belief, Defendants go to great lengths to conceal their

identities and often use multiple fictitious names and addresses to register and operate their

massive network of Defendant Internet Stores. For example, it is common practice for

counterfeiters to register their domain names with incomplete information, randomly typed

letters, or omitted cities or states, as Defendants here have done. And many Defendant Domain

Names use privacy services that conceal the owners’ identity and contact information. On

personal knowledge and belief, Defendants regularly create new websites and Online

Marketplace Accounts on various platforms using the identities listed in Schedule A to the

Complaint, as well as other unknown fictitious names and addresses. Such Defendant Internet

Store registration patterns are one of many common tactics used by the Defendants to conceal

their identities, the full scope and interworking of their massive counterfeiting operation, and to

avoid being shut down.

       21.     On personal knowledge and belief, even though Defendants operate under
multiple fictitious names, there are numerous similarities among the Defendant Internet Stores.

For example, some of the Defendant websites have virtually identical layouts, even though

different aliases were used to register the respective domain names. In addition, the counterfeit

TANGLE products for sale in the Defendant Internet Stores bear similarities and indicia of being

related to one another, suggesting that the counterfeit TANGLE products were manufactured by

and come from a common source and that, upon information and belief, Defendants are

interrelated. The Defendant Internet Stores also include other notable common features,

including use of the same domain name registration patterns, unique shopping cart platforms,
accepted payment methods, check-out methods, meta data, illegitimate SEO tactics, HTML user-

                                                 9
     Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 10 of 20 PageID #:10




defined variables, domain redirection, lack of contact information, identically or similarly priced

items and volume sales discounts, similar hosting services, similar name servers, and the use of

the same text and images.

         22.      In addition to operating under multiple fictitious names, Defendants in this case

and defendants in other similar cases against online counterfeiters use a variety of other common

tactics to evade enforcement efforts. For example, counterfeiters like Defendants will often

register new domain names or Online Marketplace Accounts under new aliases once they receive

notice of a lawsuit.1 Counterfeiters also often move website hosting to rogue servers located

outside the United States once notice of a lawsuit is received. Rogue servers are notorious for

ignoring take down demands sent by brand owners.2 Counterfeiters also typically ship products

in small quantities via international mail to minimize detection by U.S. Customs and Border

Protection. A 2012 U.S. Customs and Border Protection report on seizure statistics indicated that

the Internet has fueled “explosive growth” in the number of small packages of counterfeit goods

shipped through the mail and express carriers.

         23.      Further, counterfeiters such as Defendants typically operate multiple credit card

merchant accounts and PayPal accounts behind layers of payment gateways so that they can

continue operation in spite of Plaintiffs’ enforcement efforts. On personal knowledge and belief,

Defendants maintain off-shore bank accounts and regularly move funds from their PayPal
accounts to off-shore bank accounts outside the jurisdiction of this Court. Indeed, analysis of

PayPal transaction logs from previous similar cases indicates that offshore counterfeiters




1
 https://www.ice.gov/news/releases/buyers-beware-ice-hsi-and-cbp-boston-warn-consumers-about-counterfeit-
goods-during (noting counterfeiters are adept at "setting up online stores to lure the public into thinking they are
purchasing legitimate good on legitimate websites")(last visited April 9, 2021).
2
  While discussed in the context of false pharma supply chains, rogue internet servers and sellers are a well-known
tactic that have even been covered in congressional committee hearings.
https://www.govinfo.gov/content/pkg/CHRG-113hhrg88828/html/CHRG-113hhrg88828.htm (last visited April 9,
2021).


                                                           10
    Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 11 of 20 PageID #:11




regularly move funds from U.S.-based PayPal accounts to foreign-based bank accounts outside

the jurisdiction of this Court.

        24.     Defendants, without any authorization or license from Plaintiff, have knowingly

and willfully used and continue to use the TANGLE Trademark and TANGLE Copyright

Registrations in connection with the advertisement, distribution, offering for sale, and sale of

counterfeit TANGLE products into the United States and Illinois over the Internet. Each

Defendant Internet Store offers shipping to the United States, including Illinois and, on

information and belief, each Defendant has offered to sell counterfeit TANGLE products into the

United States, including Illinois.

        25.     Defendants’ use of the TANGLE Trademark and TANGLE Copyright

Registrations in connection with the advertising, distribution, offering for sale, and sale of

counterfeit TANGLE Products, including the sale of counterfeit TANGLE products into Illinois,

is likely to cause and has caused confusion, mistake, and deception by and among consumers and

is irreparably harming Plaintiff.

                                             COUNT I

     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

                         [Against Defendants Designated in Schedule A]

        26.     Plaintiff repeats and incorporates by reference herein its allegations contained in
paragraphs 1-25 of this Complaint.

        27.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the registered TANGLE Trademark in

connection with the sale, offering for sale, distribution, and/or advertising of infringing goods.

The TANGLE Trademark is a highly distinctive mark. Consumers have come to expect the

highest quality from Plaintiff’s products provided under the TANGLE Trademark.

        28.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products in connection
with the TANGLE Trademark without Plaintiff’s permission.

                                                  11
    Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 12 of 20 PageID #:12




       29.     Plaintiff is the registered owner of the TANGLE Trademark and official source of

TANGLE Products. The United States Registrations for the TANGLE Trademark (Exhibit 1) is

in full force and effect. Upon information and belief, Defendants have knowledge of Plaintiff’s

rights in the TANGLE Trademark and are willfully infringing and intentionally using

counterfeits of the TANGLE Trademark. Defendants’ willful, intentional, and unauthorized use

of the TANGLE Trademark is likely to cause and is causing confusion, mistake, and deception

as to the origin and quality of the counterfeit goods among the general public.

       30.     Defendants’ activities constitute willful trademark infringement and

counterfeiting under 15 U.S.C. §§ 1114, 1117.

       31.     The injuries and damages sustained by Plaintiff has been directly and proximately

caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offering to sell,

and sale of counterfeit TANGLE products.

       32.     Plaintiff has no adequate remedy at law, and, if Defendants’ actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its

well-known TANGLE Trademark.

                                            COUNT II

                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

                        [Against Defendants Designated in Schedule A]
       33.     Plaintiff repeats and incorporates by reference herein its allegations contained in

paragraphs 1-25 of this Complaint.

       34.     Defendants’ promotion, marketing, offering for sale, and sale of counterfeit

TANGLE products has created and is creating a likelihood of confusion, mistake, and deception

among the general public as to the affiliation, connection, or association with Plaintiff or the

origin, sponsorship, or approval of Defendants’ counterfeit TANGLE products by Plaintiff.

       35.     By using the TANGLE Trademark in connection with the sale of counterfeit

TANGLE products, Defendants create a false designation of origin and a misleading
representation of fact as to the origin and sponsorship of the counterfeit TANGLE products.

                                                 12
    Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 13 of 20 PageID #:13




       36.     Defendants’ conduct constitutes willful false designation of origin and

misrepresentation of fact as to the origin and/or sponsorship of the counterfeit TANGLE

products to the general public under 15 U.S.C. §§ 1114, 1125.

        37.    Plaintiff has no adequate remedy at law, and, if Defendants’ actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of

its brand.

                                            COUNT III

    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT

                                     (815 ILCS § 510/1, et seq.)

                         [Against Defendants Designated in Schedule A]

       38.     Plaintiff repeats and incorporates by reference herein its allegations contained in

paragraphs 1-25 of this Complaint.

       39.     Defendants have engaged in acts violating Illinois law including, but not limited

to, passing off their counterfeit TANGLE products as those of Plaintiffs, causing a likelihood of

confusion and/or misunderstanding as to the source of their goods, causing a likelihood of

confusion and/or misunderstanding as to an affiliation, connection, or association with genuine

TANGLE products, representing that their products have Plaintiff’s approval when they do not,

and engaging in other conduct which creates a likelihood of confusion or misunderstanding
among the public.

       40.     The foregoing acts of Defendants constitute a willful violation of the Illinois

Uniform Deceptive Trade Practices Act, 815 ILCS § 510/1, et seq.

       41.     Plaintiff has no adequate remedy at law, and Defendants’ conduct has caused

Plaintiff to suffer damage to their reputation and goodwill. Unless enjoined by the Court,

Plaintiff will suffer future irreparable harm as a direct result of Defendants’ unlawful activities.




                                                 13
    Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 14 of 20 PageID #:14




                                             COUNT IV

                    COPYRIGHT INFRINGEMENT (17 U.S.C. § 101, et seq.)

                          [Against Defendants Designated in Schedule A]

       42.       Plaintiff repeats and incorporate by reference herein its allegations contained in

paragraphs 1-25 of this Complaint.

       43.       Plaintiff owns all exclusive rights, including without limitation the rights to

reproduce the copyrighted work in copies, to prepare derivative works based upon the

copyrighted work, and to distribute copies of the copyrighted work to the public by sale or other

transfer of ownership, or by rental, lease, or lending, in various copyrights for the TANGLE

products, including without limitation copyrights covered by the TANGLE Copyright

Registrations.

       44.       Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products in connection

with the TANGLE copyrights without Plaintiff’s permission.

       45.       Defendants had access to the TANGLE products incorporating Plaintiff’s

registered copyrights before Defendants created their Defendant Internet Stores.

       46.       Upon information and belief, Defendants have directly copied Plaintiff’s

copyrights for the TANGLE products. Alternatively, Defendants’ representations of Plaintiff’s
copyrights for the TANGLE products in the Defendant Internet Stores are strikingly similar, or at

the very least substantially similar, to Plaintiff’s copyrights for the TANGLE products and

constitute unauthorized copying, reproduction, distribution, creation of a derivative work, and/or

public display of Plaintiff’s copyrights for the TANGLE products. As just one example,

Defendants deceive unknowing consumers by using the TANGLE copyrights without

authorization within the product descriptions of their Defendant Online Store to attract customers

as follows:




                                                   14
    Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 15 of 20 PageID #:15




Exemplary Picture of Plaintiff’s Copyright                     Defendant Internet Store selling
                                                       Infringing Tangle Products




        47.    Defendants’ exploitation of Plaintiff’s copyrights for the TANGLE products in

the Defendant Internet Stores constitutes infringement of Plaintiff’s copyrights for the TANGLE

products.

        48.    On information and belief, Defendants’ infringing acts were willful, deliberate,

and committed with prior notice and knowledge of Plaintiff’s copyrights. Each Defendant

willfully, wantonly, and in conscious disregard and intentional indifference to the rights of

Plaintiff made and distributed in the United States, including this District, caused to be made and

distributed in the United States, including this District, and aided, abetted, contributed to, and

participated in the unauthorized making and distribution of the infringing Defendant Online

Stores. Each Defendant either knew, or should have reasonably known, that Plaintiff’s TANGLE

products were protected by copyright and their representations infringed on Plaintiff’s

copyrights. Each Defendant continues to infringe upon Plaintiff’s rights in and to the copyrighted
work.


                                                 15
    Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 16 of 20 PageID #:16




       49.     As a direct and proximate result of their wrongful conduct, Defendants have

realized and continue to realize profits and other benefits rightfully belonging to Plaintiff.

Accordingly, Plaintiff seeks an award of damages pursuant to 17 U.S.C. § 504.

       50.     In addition to Plaintiff’s actual damages, Plaintiff is entitled to receive the profits

made by the Defendants from their wrongful acts, pursuant to 17 U.S.C. § 504(b). Each

Defendant should be required to account for all gains, profits, and advantages derived by each

Defendant from their acts of infringement.

       51.     In the alternative, Plaintiff is entitled to, and may elect to choose statutory

damages pursuant to 17 U.S.C. § 504(c), which should be enhanced by 17 U.S.C. § 504(c)(2)

because of Defendants’ willful copyright infringement.

       52.     Plaintiff is entitled to, and may elect to choose, injunctive relief under 17 U.S.C. §

502, enjoining any use or exploitation by Defendants of their infringing work and for an order

under 17 U.S.C. § 503 that any of Defendants’ infringing products be impounded and destroyed.

       53.     Plaintiff seeks and is also entitled to recover reasonable attorneys’ fees and costs

of suit pursuant to 17 U.S.C. § 505.

       54.     Plaintiff has no adequate remedy at law, and, if Defendants’ actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its

well-known TANGLE copyrights.
                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Defendants and each of them as

follows:

       1.      That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under, or in active concert with them

be temporarily, preliminarily, and permanently enjoined and restrained from:

               a.      using the TANGLE Trademark or TANGLE Copyright Registrations or

                       any reproductions, counterfeit copies, or colorable imitations thereof in
                       any manner in connection with the distribution, marketing, advertising,

                                                 16
Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 17 of 20 PageID #:17




               offering for sale, or sale of any product that is not a genuine TANGLE

               product or is not authorized by Plaintiff to be sold in connection with the

               TANGLE Trademark or TANGLE Registered Copyrights;

        b.     passing off, inducing, or enabling others to sell or pass off any product as

               a genuine TANGLE product or any other product produced by Plaintiff

               that is not Plaintiff’s or not produced under the authorization, control, or

               supervision of Plaintiff and approved by Plaintiff for sale under the

               TANGLE Trademark or TANGLE Copyright Registrations;

        c.     committing any acts calculated to cause consumers to believe that

               Defendants’ counterfeit TANGLE products are those sold under the

               authorization, control, or supervision of Plaintiff, or are sponsored by,

               approved by, or otherwise connected with Plaintiff;

        d.     further infringing the TANGLE Trademark or TANGLE Copyright

               Registrations and damaging Plaintiff’s goodwill;

        e.     otherwise competing unfairly with Plaintiff in any manner;

        f.     shipping, delivering, holding for sale, transferring, or otherwise moving,

               storing, distributing, returning, or otherwise disposing of, in any manner,

               products or inventory not manufactured by or for Plaintiff, nor authorized
               by Plaintiff to be sold or offered for sale, and which bear any Plaintiff

               trademark or copy any Plaintiff copyright, including the TANGLE

               Trademark or TANGLE Copyright Registrations or any reproductions,

               counterfeit copies, or colorable imitations thereof;

        g.     using, linking to, transferring, selling, exercising control over, or

               otherwise owning the Online Marketplace Accounts, the Defendant

               Domain Names, or any other domain name or Online Marketplace

               Account that is being used to sell or is the means by which Defendants
               could continue to sell counterfeit TANGLE Products; and

                                         17
    Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 18 of 20 PageID #:18




               h.      operating and/or hosting websites at the Defendant Domain Names and

                       any other domain names registered or operated by Defendants that are

                       involved with the distribution, marketing, advertising, offering for sale, or

                       sale of any product bearing the TANGLE Trademarks or TANGLE

                       Copyright Registrations or any reproduction, counterfeit copy or colorable

                       imitation thereof that is not a genuine TANGLE Product or not authorized

                       by Plaintiff to be sold in connection with the TANGLE Trademark or

                       TANGLE Copyright Registrations.

       2.      That Defendants, within fourteen (14) days after service of judgment with notice

of entry thereof upon them, be required to file with the Court and serve upon Plaintiff a written

report under oath setting forth in detail the manner and form in which Defendants have complied

with paragraph 1 above;

       3.      Entry of an Order that, at Plaintiff’s choosing, the registrant of the Defendant

Domain Names shall be changed from the current registrant to Plaintiff, and that the domain

name registries for the Defendant Domain Names, including, but not limited to, VeriSign, Inc.,

Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public Interest Registry, shall

unlock and change the registrar of record for the Defendant Domain Names to a registrar of

Plaintiff’s selection, and that the domain name registrars take any steps necessary to transfer the
Defendant Domain Names to a registrar of Plaintiff’s selection; or that the same domain name

registries shall disable the Defendant Domain Names and make them inactive and untransferable;

       4.      Entry of an Order that, upon Plaintiff’s request, those in privity with Defendants

and those with notice of the injunction, including any online marketplaces such as Amazon,

eBay, social media platforms such as Facebook, YouTube, LinkedIn, Twitter, Internet search

engines such as Google, Bing and Yahoo, web hosts for the Defendant Domain Names, and

domain name registrars, shall:

               a.      disable and cease providing services for any accounts through which
                       Defendants engage in the sale of counterfeit TANGLE products using the

                                                 18
    Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 19 of 20 PageID #:19




                      TANGLE Trademark or TANGLE Copyright Registrations, including any

                      accounts associated with the Defendants listed on Schedule A;

              b.      disable and cease displaying any advertisements used by or associated

                      with Defendants in connection with the sale of counterfeit TANGLE

                      products using the TANGLE Trademark or TANGLE Copyright

                      Registrations; and

              c.      take all steps necessary to prevent links to the Defendant Domain Names

                      identified on Schedule A from displaying in search results, including, but

                      not limited to, removing links to the Defendant Domain Names from any

                      search index.

       5.     That Defendants account for and pay to Plaintiff all profits realized by Defendants

by reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

infringement of the TANGLE Trademarks be increased by a sum not exceeding three times the

amount thereof as provided by 15 U.S.C. § 1117.

       6.     In the alternative, that Plaintiff be awarded statutory damages pursuant to 15

U.S.C. § 1117(c) of not less than $1,000 and not more than $2,000,000 for each and every use of

the TANGLE Trademark and statutory damages of not less than $750 and not more than $30,000

for each and every infringement of Plaintiff’s copyrights pursuant to 17 U.S.C. § 504(c), which
should be enhanced to a sum of not more than $150,000 by 17 U.S.C. § 504(c)(2) because of

Defendants’ willful copyright infringement;

       7.     That Plaintiff be awarded its reasonable attorneys’ fees and costs; and

       8.     Award any and all other relief that this Court deems just and proper.




                                               19
    Case: 1:21-cv-03930 Document #: 1 Filed: 07/23/21 Page 20 of 20 PageID #:20




Dated: July 23, 2021                         /s/ William E. Walsh
                                             William E. Walsh
                                             Murphy & McGonigle, P.C.
                                             300 North LaSalle Street
                                             Suite 5555
                                             Chicago, IL 60654
                                             (312) 820-5114
                                             wwalsh@mmlawus.com

                                             Attorneys for Plaintiff




                                        20
